   Case 3:19-cv-17272-MAS-ZNQ Document 134
                                       133 Filed 12/01/20
                                                 11/30/20 Page 1 of 1 PageID: 1611
                                                                              1610

                     MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                                                        ATTORNEYS AT LAW


                                                   1300 MOUNT KEMBLE AVENUE
                                                          P.O. BOX 2075
                                                MORRISTOWN, NEW JERSEY 07962-2075
                                                          (973) 993-8100
                                                     FACSIMILE (973) 425-0161


     THOMAS R. CURTIN
     Direct Dial: (973) 401-7117
     tcurtin@mdmc-law.com


                                                              November 30, 2020

     VIA ECF
     Hon. Zahid N. Quraishi, U.S.M.J.
     Clarkson S. Fisher Federal Building
      and U.S. Courthouse
     402 E. State Street
     Trenton, New Jersey 08608

                Re:         UMG Recordings, Inc. et al. v. RCN Telecom Services, LLC et al.
                            Civil Action No. 19-17272 (MAS) (ZNQ)

     Dear Judge Quraishi:

             We represent Plaintiffs and the Recording Industry Association of America (RIAA).
     Plaintiffs, the RIAA, Rightscorp, and RCN jointly submit this request to continue the Thursday,
     December 3, 2020 status conference until early January 2021, at a date and time that is
     convenient for Your Honor. Counsel for Rightscorp has a preexisting scheduling conflict
     involving his duties as a municipal court judge, and therefore he is unavailable to attend this
     conference. Furthermore, the parties submit that there are no existing schedule or discovery
     matters that need to be addressed at this point. We believe that a conference in early January is
     more likely to be productive, as that will allow time for the parties to assess the progress on
     discovery over the last month of this year and identify any issues that might need Your Honor’s
     assistance to resolve.

                                                              Respectfully yours,

                                              MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

                                                             /s/ Thomas R. Curtin

                                                              THOMAS R. CURTIN

     cc:        All counsel (by ECF and e-mail)                              Conference call adjourned to 1/6/2021 at 2pm.
                                                                             SO ORDERED:
                                                                             s/Zahid N. Quraishi, U.S.M.J.
                                                                             Dated: 12/1/2020


NEW JERSEY     NEW YORK        PENNSYLVANIA    CONNECTICUT   MASSACHUSETTS   COLORADO   DELAWARE   FLORIDA   RHODE ISLAND
